PER CURIAM.
Appellant was convicted of the crimes of breaking and entering with intent to commit a misdemeanor and petit larceny1 and was sentenced to concurrent terms of five years and six months on the respective convictions.
He seeks reversal of the judgments and sentences on the ground that the court erred in denying his motion for a judgment of acquittal and his motion for a new trial because the state had failed to establish by sufficient evidence that defendant was guilty of the crimes charged.
We have carefully considered appellant’s contentions, in light of the record on appeal and briefs, and have concluded that the judgments of conviction are supported by sufficient competent evidence and that no reversible error has been demonstrated. Simmons v. State, Fla.App.1970, 236 So.2d 147; Wetherington v. State, Fla.App.1972, 263 So.2d 294. Therefore, the judgments and sentences appealed from are hereby affirmed.
Affirmed.

. Our appellate jurisdiction to review a conviction for a misdemeanor, i. e., petit larceny, vests pursuant to amended Article V, Section 4 of the Florida Constitution, F.S.A., effective on January 1, 1973, which provides, inter alia:
“(3) ... To the extent necessary to dispose of all issues in a cause properly before it, a district court of appeal may exercise any of the appellate jurisdiction of the circuit courts.”